I concur in the syllabus but dissent from the judgment on the ground that, in my opinion, the undisputed facts show a violation of the assured clear distance ahead statute.
The trial court properly gave to the jury the written charge requested by plaintiff before argument but committed error in its general charge and, therefore, the motion for new trial should have been sustained. As a consequence, the judgment of the Court of Appeals, in reversing the judgment of the Common Pleas Court and remanding the case for a new trial, should be affirmed.
Williams, J., concurs in the foregoing dissenting opinion. *Page 95